—In an action, inter alia, to recover damages for fraud and breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), entered July 1, 1999, which granted the motion of Steven J. Eichberg to vacate an order of attachment insofar as it was applied to a certain account in his name with Prudential Securities, Inc.
Ordered that the order is affirmed, with costs.
The plaintiff failed to adduce sufficient evidence that the defendant Stuart I. Beckoff had an attachable interest in the subject account (see, CPLR 6223 [b]; see also, Computer Strategies v Commodore Bus. Machs., 105 AD2d 167). Accordingly, the Supreme Court properly vacated the order of attachment.
The plaintiffs remaining contentions are without merit. Ritter, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.